Title: To Thomas Jefferson from Robert R. Livingston, enclosing Jefferson’s Appointment as a Peace Commissioner, 13 November 1782
From: Livingston, Robert R.,Thomson, Charles
To: Jefferson, Thomas


        
          
            Sir
            Philadelphia, 13th. Novr. 1782.
          
          I have the honor to transmit a resolution of Congress, appointing you one of their Ministers Plenipotentiary for negociating a peace. I rejoice in this fresh proof of their confidence in your Virtue and abilities. The sacrifices you have heretofore made to the interests of your Country, induce me to hope that you will suffer no personal consideration to prevent their being employed in its service upon this important occasion.
          I have the honor to be, Sir With the greatest respect and esteem Your most obedt humble Servt.,
          
            Robt R. Livingston
          
        
        
          ENCLOSURE By the United States in Congress Assembled Resolved
          November 12th. 1782.
          That the appointment of Thomas Jefferson Esquire, as a Minister Plenipotentiary for negotiating peace on the fifteenth day of June 1781. be and the same is hereby renewed, and that on his acceptance thereof, he be invested with all the Powers and be subject to all the Instructions which have been or may be issued by Congress to the Ministers Plenipotentiary for negotiating peace in the same manner as if his original appointment had taken effect.
          
            Chas. Thomson Secy.
          
        
      